Title: To George Washington from Joseph Shauquethqueat, 2 July 1783
From: Shauquethqueat, Joseph
To: Washington, George


                        
                            
                        Brother July 2 1783
                        To day am about to prepare our Chief Warrior Capt. Hendrick Solomon & four Warriors with him to go
                            & see our great Brother, desiring to have a Converrence With him if His excellency think proper—Capt. Hendrick
                            will inform our wellfare and ask our request—Chief Sachem of Muhtickun nuk Tribe of Indians living in Stockbridge.
                        
                            Joseph Shauquethqueat

                        
                    